Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 3, 9, 11, and 17 have been amended. Claims 1-20 are pending and rejected in the application.  This action is Final. 

Response to Arguments
Applicant Argues: 
Applicant therefore submits that independent claim 1, as well as independent claims 9 and 17, are allowable over Hockey as Hockey fails to disclose the independent claim features of "configuring structural parts of the plurality of modules consistent with the authentication token such that the plurality of modules are executed for data associated with the tenant identifier, the configuring of the structural parts of the plurality of modules based on a parameter that defines, for each of the plurality of modules, a respective application."

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4,  9, 10, 11, 12, 17, 18, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. U.S. Patent Publication (2020/0092271; hereinafter: Kumar) in view of Bansal et al. U.S. Patent (2018/0077138; hereinafter: Bansal)

Claims 1, 9, and 17
As to claims 1, 9, and 17, Kumar discloses a system, comprising: 
at least one data processor (paragraph[0056], “the computing system 500 comprises at least one processor 502…etc.”); and 
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (paragraph[0059], “Computer-readable media 504 stores computer-executable instructions that are loadable and executable by one or more processor(s)…etc.”): 
receiving, from an analytics application, an authentication token including a tenant identifier, the tenant identifier defined by the analytics application 

Kumar does not appear to explicitly disclose 
injecting, into a plurality of modules of an application datacenter, the authentication token; and 
configuring structural parts of the plurality of modules consistent with the authentication token such that plurality of modules are executed for data associated with the tenant identifier, the configuring of the structural parts of the plurality of modules based on a parameter that defines, for each of the plurality of modules, a respective application.

However, Bansal discloses injecting, into a plurality of modules of an application datacenter, the authentication token (paragraph[0124], “The database includes multiple tenants 808 and each tenant includes the artifacts of the corresponding tenancy. In one embodiment, microservice 804 is an OAuth microservice requested through https://tenant3/oauth/token for getting a token...etc.”); and 


Claims 2, 10, and 18
As to claims 2, 10, and 18, the combination of Kumar and Bansal discloses all the elements in claim 9, as noted above, and Bansal further disclose wherein the authentication token comprises a JavaScript object notation web token (paragraph[0075], “receiving standard identity tokens that are JavaScript Object Notation ("JSON") Web Tokens…etc.”).

Claims 3, 11, and 19
As to claims 3, 11, and 19, the combination of Kumar and Bansal discloses all the elements in claim 9, as noted above, and Bansal further disclose wherein the tenant identifier is configured as part of a live connectivity connection on the analytics application (paragraph[0087], “IDCS separates the tasks of a requested service into synchronous real-time and asynchronous near-real-time tasks…etc.”), the configuration of the tenant identifier providing separation of the plurality of modules, the separation based on respective requirements of each of the plurality of modules (paragraph[0117]-paragraph[0118], “Separation and identification of these three tenancies enables multi-tenant functionality in a cloud-based service…etc.”).

Claims 4 and 12
As to claims 4 and 12, the combination of Kumar and Bansal discloses all the elements in claim 9, as noted above, and Bansal further disclose wherein the authentication token is sent from the analytics application to the at least one data processor of the application datacenter via a tenant injection module of a user browser (paragraph[0162]-paragraph[0164], “When a user uses a browser 1102 to access a client 1106 (e.g., a browser-based application or a mobile/native application)…etc.”).  


Claims 7 and 15
As to claims 7 and 15, the combination of Kumar and Bansal discloses all the elements in claim 9, as noted above, and Bansal further disclose wherein the one or more of the plurality of modules comprises an analytics application managed layer, and wherein configuring structural parts of the analytics application managed layer comprises(paragraph[0124], “Accordingly, system 800 is multi-tenant in that it can work in a cross-tenant environment by not only supporting services coming into each tenancy, but also supporting services that can act on behalf of different tenants…etc.”): utilizing the tenant identifier for a managed set of metadata for the analytics application managed layer (paragraph[0200], “In general, as shown in FIG. 14, when IDCS receives a request for scheduling a job, the access token supplied by the user/client is persisted securely with the job metadata. The job metadata is the collection of contextual information pertaining to the job (e.g., the tenancy of the job, the submitter name, etc.)…etc.”).

Claims 8 and 16
As to claims 8 and 16, the combination of Kumar and Bansal discloses all the elements in claim 9, as noted above, and Bansal further disclose wherein injecting the authentication token is based on one or more of authentication, permissions, tenant configuration, metadata transformation, and/or general data protection regulation (paragraph[0202], “A fresh token is generated which can be used for performing the same set of operations that the original request token could do, but it has a longer validity…etc.”).
Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. U.S. Patent Publication (2020/0092271; hereinafter: Kumar) in view of Bansal et al. U.S. Patent (2018/0077138; hereinafter: Bansal) and further in view of Pippal et al. Non Patent Publication (“A simple, adaptable and efficient heterogeneous multi-tenant database architecture for ad hoc cloud”, 2013; hereinafter: Pippal)  

Claims 5 and 13
As to claims 5 and 13, the combination of Kumar and Bansal discloses all the elements in claim 9, as noted above, and Bansal further disclose wherein the one or more of the plurality of modules comprises a database tenant (paragraph[0124], “Accordingly, system 800 is multi-tenant in that it can work in a cross-tenant environment by not only supporting services coming into each tenancy, but also supporting services that can act on behalf of different tenants…etc.”), 
Bansal does not appear to explicitly disclose and wherein configuring structural parts of the database tenant comprises: adding the tenant identifier to a semantic model of the database tenant.

However, Pippal discloses wherein configuring structural parts of the database tenant comprises: adding the tenant identifier to a semantic model of the database tenant (page 3 of PDF, “Tenant id is used to uniquely identify the data of a tenant whereas the table column refers to the id of the table for that tenant…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Kumar with the teachings of Bansal and Pippal to capture tenant identifiers in a database which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Kumar with the teachings of Bansal and Pippal to provide a system that supports multi-tenancy and which work at optimum granularity with support for scalability and data management. 

Claims 6 and 14
As to claims 6 and 14, the combination of Kumar and Bansal discloses all the elements in claim 9, as noted above, and Bansal further disclose wherein the one or more of the plurality of modules comprises a database tenant (paragraph[0124], “Accordingly, system 800 is multi-tenant in that it can work in a cross-tenant environment by not only supporting services coming into each tenancy, but also supporting services that can act on behalf of different tenants…etc.”).

Bansal does not appear to explicitly disclose adding the tenant identifier into application server callbacks of the application server tenant.

However, Pippal discloses adding the tenant identifier into application server callbacks of the application server tenant (page 8 of PDF, “The primary table keeps the Tenant id and record id and some other fields. record id field uniquely identifies the transaction made by a particular tenant…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Kumar with the teachings of Bansal and Pippal to capture tenant identifiers in a database which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Kumar with the teachings of Bansal and Pippal to provide a system that supports multi-tenancy and which work at optimum granularity with support for scalability and data management.



Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000